Citation Nr: 1608718	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-11 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, including as due to service-connected residuals of a left ankle fracture.

2.  Entitlement to service connection for a bilateral hip disability, including as due to service-connected residuals of a left ankle fracture.

3.  Entitlement to service connection for a disability manifested by liver damage, including as due to hepatitis C or jaundice.

4.  Entitlement to service connection for residuals of a stroke, including as due to service-connected residuals of a left ankle fracture.

5.  Entitlement to a disability rating greater than 20 percent for residuals of a left ankle fracture, including on an extraschedular basis.

6.  Entitlement to special monthly compensation based on the need for aid & attendance.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to June 1959 and additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied a claim of service connection for a disability manifested by liver damage, including as due to hepatitis C or jaundice (which the RO characterized as liver damage).  The Veteran disagreed with this decision in January 2010.  He perfected a timely appeal in April 2012.

This matter also is on appeal from a December 2011 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for a bilateral knee disability, including as due to service-connected residuals of a left ankle fracture (which was characterized as separate service connection claims for a left knee disability and for a right knee disability), a disability rating greater than 20 percent for residuals of a left ankle fracture, and entitlement to special monthly compensation (SMC) based on the need for aid & attendance.  The Veteran disagreed with this decision in December 2011.  He perfected a timely appeal in December 2012.

This matter next is on appeal from a July 2012 rating decision in which the RO denied the Veteran's claim of service connection for a bilateral hip disability, including as due to service-connected residuals of a left ankle fracture (which was characterized as separate service connection claims for a right hip disability and for a left hip disability).  The Veteran disagreed with this decision in August 2012.  He perfected a timely appeal in December 2012.

This matter finally is on appeal from an October 2013 rating decision in which the RO denied the Veteran's claim of service connection for residuals of a stroke, including as due to service-connected residuals of a left ankle fracture.  The Veteran disagreed with this decision in November 2013.  He perfected a timely appeal in August 2015.

A Travel Board hearing was held at the RO in December 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board has recharacterized the issues on appeal as stated on the title page of this decision.

The issue of whether a fiduciary should be appointed for purposes of disbursing the Veteran's VA disability compensation has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  A review of the Veteran's VBMS eFolder shows that, following a December 2012 rating decision in which the AOJ determined that the Veteran was incompetent for purposes of disbursing his VA disability compensation, he was notified via letter from the AOJ that VA would be contacting him "soon" in order to appoint a proper fiduciary for purposes of disbursing his VA disability compensation.  It is unclear from a review of the record whether this has occurred or what the status is of the AOJ's December 2012 determination that the Veteran was incompetent for purposes of disbursing his VA disability compensation and a fiduciary appointment was appropriate for this Veteran.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a stroke, including as due to service-connected residuals of a left ankle fracture, entitlement to a disability rating greater than 20 percent for residuals of a left ankle fracture, including on an extraschedular basis, and entitlement to SMC based on the need for aid & attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected residuals of a left ankle fracture caused his current bilateral knee disability and his current bilateral hip disability.

2.  The record evidence does not show that the Veteran's claimed liver damage is related to active service or any incident of service, including as due to hepatitis C or jaundice.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability as due to service-connected residuals of a left ankle fracture have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for a bilateral hip disability as due to service-connected residuals of a left ankle fracture have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  

3.  The criteria for service connection for liver damage, including as due to hepatitis C or jaundice, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for a bilateral knee disability and for a bilateral hip disability, each including as due to service-connected residuals of a left ankle fracture, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's claim of service connection for a disability manifested by liver damage, to include as due to hepatitis C or jaundice, the Board notes that, in letters issued in August 2011 and in April 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a disability manifested by liver damage, to include as due to hepatitis C or jaundice.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

There is no competent evidence, other than the Veteran's statements, which indicates that a disability manifested by liver damage, to include as due to hepatitis C or jaundice, may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred a bilateral knee disability, a bilateral hip disability, and a disability manifested by liver damage during active service.  He specifically contends that he injured his knees and hips during service.  He alternatively contends that his service-connected residuals of a left ankle fracture caused or aggravated (permanently worsened) his bilateral knee disability and his bilateral hip disability.  He also specifically contends that he was treated for hepatitis C or jaundice during active service which led him to develop a disability manifested by liver damage.  

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because a disability manifested by liver damage is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for a bilateral knee disability and for a bilateral hip disability, each as due to service-connected residuals of a left ankle fracture.  The Veteran contends that he incurred bilateral knee and bilateral hip disabilities during active service or, alternatively, his service-connected residuals of a left ankle fracture caused his bilateral knee and bilateral hip disabilities.  The Board agrees.  The record evidence supports finding that the Veteran's service-connected residuals of a left ankle fracture caused his bilateral knee and bilateral hip disabilities.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in August 1955, clinical evaluation of his knees and hips was normal.  He denied all relevant pre-service medical history.

The Veteran's service treatment records also show that he fractured his left ankle in January 1957 and was hospitalized at a U.S. Army Hospital for 101 days.

At his separation physical examination in June 1959, clinical evaluation of his knees and hips was normal.  The in-service examiner noted that the Veteran's left ankle had normal range of motion, function, and strength.  The Veteran reported his in-service hospitalization for a left ankle fracture and stated that his "only limitation is development of pain in ankle on prolonged standing."  He denied all other relevant in-service medical history.

The post-service evidence also supports granting the Veteran's claims of service connection for a bilateral knee disability and for a bilateral hip disability, each as due to his service-connected residuals of a left ankle fracture.  This evidence shows that the Veteran's service-connected residuals of a left ankle fracture caused his bilateral knee and bilateral hip disabilities.  For example, on VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in September 2011, the Veteran complained that his knees were a problem because of his left leg.  "The left leg is [the] main support for transfers and standing after [the Veteran's] stroke."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed a full range of motion without pain in both knees, no additional limitation of motion on repetitive testing, 3/5 muscle strength in the right knee, 5/5 muscle strength in the left knee, no joint instability, and no history of recurrent patellar subluxation/dislocation.  The Veteran used a wheelchair and a walker due to his stroke.  The VA examiner opined that it was less likely than not that the Veteran's service-connected residuals of a left ankle fracture caused his bilateral knee disability.  The rationale for this opinion was, "There is no scientific evidence[] that can demonstrate one joint causes disease to another joint."  The diagnosis was normal bilateral knees for age.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Having reviewed the VA examiner's September 2011 opinion, the Board finds that it is less than probative on the issue of whether the Veteran's service-connected residuals of a left ankle fracture caused his bilateral knee disability.  This examiner did not provide a factual predicate in the record for his negative nexus opinion concerning the contended etiological relationship between the Veteran's service-connected residuals of a left ankle fracture and his bilateral knee disability.  This examiner also did not provide any clinical basis for his opinion other than a generic statement about "scientific evidence" without further explaining his rationale.

On VA knee and lower leg conditions DBQ in August 2013, it was noted that, because the Veteran was aphasic (or unable to speak) following a stroke in 2008, his wife stated that "the limping caused the hip and knee."  She also stated that it was difficult for the Veteran to bear weight on the right leg due to his stroke.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported flare-ups of bilateral knee pain during stroke rehab.  Range of motion testing showed right knee flexion to 80 degrees with no objective evidence of painful motion, no limitation of extension, left knee flexion to 120 degrees with painful motion beginning at 120 degrees, and no objective evidence of painful motion on left knee extension.  There was no additional limitation of motion on repetitive testing.  Physical examination showed less movement than normal, instability of station, disturbance of locomotion, and interference with sitting, standing, or weight-bearing in both knees and weakened movement, incoordination, and pain on movement in the right knee, pain on palpation of the joint lines in both knees, 4/5 muscle strength in the right knee, 5/5 muscle strength in the left knee, no joint instability, and no history of recurrent patellar subluxation/dislocation.  The Veteran regularly used a wheelchair, brace, and walker for use.  The VA examiner opined that it was at least as likely as not that the Veteran's service-connected residuals of a left ankle fracture aggravated his bilateral knee disability.  The rationale for this opinion was that the surgical fusion of the Veteran's left ankle caused him to lose dorsiflexion and plantar extension of the left ankle "that is necessary to push upward when moving from sitting to standing."  The examiner stated that the Veteran compensated for the loss of left ankle movement by externally rotating his right hip which caused "unusual lateral torc-stress" on his knees, resulting in tendon and joint pain in both knees.  The diagnosis was bilateral knee medial collateral ligament (MCL) strain.

On VA hip and thigh conditions DBQ in August 2013, the Veteran's wife again stated that it was difficult for the Veteran to bear weight on the right leg due to his stroke.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Range of motion testing showed right hip flexion to 90 degrees with objective evidence of painful motion beginning at 90 degrees, right hip extension to 0 degrees with objective evidence of painful motion beginning at 0 degrees, right hip abduction lost beyond 10 degrees, right hip adduction limited so Veteran could not cross his legs, right hip rotation limited so Veteran could not toe-out more than 15 degrees, left hip flexion to 100 degrees with objective evidence of painful motion beginning at 100 degrees, left hip extension to 0 degrees, left hip abduction lost beyond 10 degrees, left hip adduction limited so Veteran could not cross his legs, and left hip rotation limited so Veteran could not toe-out more than 15 degrees.  The VA examiner stated that the Veteran's right side limitations were due to his stroke and his left side limitations were due to pain from attempted stroke rehab and transfers.  There was additional limitation of motion following repetitive testing.  Physical examination of both hips showed less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, interference with standing, sitting, and weight-bearing, tenderness to palpation in the right hip, 4/5 muscle strength in the right hip, and 5/5 muscle strength in the left hip, no hip ankylosis.  The Veteran regularly used a wheelchair and a walker.  The VA examiner opined that it was at least as likely as not that the Veteran's service-connected residuals of a left ankle fracture aggravated his hips.  The rationale for this opinion was that the surgical fusion of the Veteran's left ankle caused him to lose dorsiflexion and plantar extension of the left ankle and he compensated for this by externally rotating his right hip "in an unnatural position to push to standing."  This movement resulted in tendon and joint pain in both hips.  The diagnosis was right gluteal dysfunction and weakness secondary to cerebrovascular accident and rehab.

In a May 2014 opinion, the VA clinician who conducted the Veteran's August 2013 VA knee and lower leg conditions DBQ again opined that it was at least as likely as not that the Veteran's service-connected residuals of a left ankle fracture aggravated (permanently worsened) his bilateral knee disability (which he diagnosed as bilateral knee MCL strain).  This clinician also opined that the Veteran's service-connected residuals of a left ankle fracture aggravated his bilateral hip disability.  

In a December 2014 opinion, the VA clinician who conducted the Veteran's August 2013 VA knee and lower leg conditions DBQ again opined that it was at least as likely as not that the Veteran's service-connected residuals of a left ankle fracture aggravated (permanently worsened) his bilateral knee disability (which he diagnosed as bilateral knee MCL strain).  The rationale for this opinion was, "There are no studies that show one joint directly causes disease to other joint[s] except in cases such as this where the limp from the ankle is quite severe."  (Emphasis added.)  This clinician also opined that the Veteran's service-connected residuals of a left ankle fracture aggravated his bilateral hip disability.  The rationale for this opinion was that patients with waddling stroke gaits cause unusual strain to their injured musculoskeletal anatomy over time.

The Veteran has contended throughout the appeal period that his service-connected residuals of a left ankle fracture aggravated (permanently worsened) his bilateral knee and bilateral hip disabilities.  The record evidence supports the Veteran's assertions regarding an etiological link between his service-connected residuals of a left ankle fracture and his bilateral knee and bilateral hip disabilities.  The VA clinician specifically found that the Veteran's service-connected residuals of a left ankle fracture aggravated his bilateral knee and bilateral hip disabilities following VA examinations in August 2013 and in opinions provided in May and December 2014.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, the Board finds that the criteria for service connection for a bilateral knee disability and for a bilateral hip disability, each as due to service-connected residuals of a left ankle fracture, have been met.  See also 38 C.F.R. § 3.102.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a disability manifested by liver damage, to include as due to hepatitis C or jaundice.  The Veteran contends that he was treated for hepatitis C during active service and this led him to develop a disability manifested by liver damage after his service separation.  The record evidence does not support the Veteran's assertions.  It shows instead that he was not treated for hepatitis C, jaundice, or any other disability manifested by liver damage at any time after active service.  It also shows that, although the Veteran has asserted that he currently experiences a disability manifested by liver damage, he does not experience any disability due to liver damage, including as due to hepatitis C or jaundice, which is attributable to active service.  Despite the Veteran's assertions and Board hearing testimony to the contrary, a review of his service treatment records does not indicate that he complained of or was treated for hepatitis C at any time during active service, including while he was hospitalized in Korea and in Japan for treatment of a left ankle fracture.  Nor do these records show that he complained of or was treated for a disability manifested by liver damage or for jaundice during active service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for a disability manifested by liver damage, to include as due to hepatitis C or jaundice.  The Veteran, through his wife, asserted at his Board hearing that he had been treated for hepatitis C or jaundice after his service separation and always required updated hepatitis C immunizations whenever they travelled.  See Board hearing transcript dated December 3, 2015, at pp. 3.  Despite these assertions, there is no medical evidence indicating that the Veteran complained of or was treated for a disability manifested by liver damage, to include as due to hepatitis C or jaundice, at any time since his service separation.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a disability manifested by liver damage, to include as due to hepatitis C or jaundice, at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a disability manifested by liver damage, to include as due to hepatitis C or jaundice, at any time during the pendency of this appeal.  Accordingly, the Board finds that service connection for a disability manifested by liver damage, to include as due to hepatitis C or jaundice, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a disability manifested by liver damage have been continuous since service.  He asserts that he continued to experience symptoms relating to a disability manifested by liver damage after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a disability manifested by liver damage after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a disability manifested by liver damage since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his liver was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a bilateral knee disability, a bilateral hip disability, and residuals of a left ankle fracture.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to a disability manifested by liver damage.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no disability manifested by liver damage, including as due to hepatitis C or jaundice, which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a bilateral knee disability as due to service-connected residuals of a left ankle fracture is granted.

Entitlement to service connection for a bilateral hip disability as due to service-connected residuals of a left ankle fracture is granted.

Entitlement to service connection for a disability manifested by liver damage, including as due to hepatitis C or jaundice, is denied.


REMAND

The Veteran contends that he incurred residuals of a stroke during active service.  He also contends that his service-connected residuals of a left ankle fracture are more disabling than currently evaluated.  He finally contends that he is entitled to special monthly compensation (SMC) based on the need for aid & attendance because he needs the regular aid & attendance of another person (his wife) to perform his activities of daily living as a result of impairment due to his service-connected disabilities.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for residuals of a stroke, a review of his VBMS eFolder shows that, in a March 2010 letter, a VA clinician stated that the Veteran's June 2008 stroke had left him with right hemiplegia (or paralysis of the right side of the body), aphasia (an inability to speak), and dysphagia (an inability to swallow).  This clinician also stated that the Veteran' s dysphagia required the placement of a feeding tube.  She stated further that, as a result of the Veteran's stroke residuals, he "requires assistance with all aspect of his care."  

The record also reflects that, following VA cranial nerve conditions DBQ in August 2013, the VA examiner diagnosed the Veteran as having a cerebrovascular accident and cranial nerve palsies due to a cerebrovascular accident.  This examiner noted in his examination report that the Veteran experienced right hemiplegia, aphasia, and dysphagia.  This examiner opined that the Veteran's stroke "occurred independent of his original military injury (left ankle fracture)."  This examiner did not provide a rationale for this opinion.  Nor did this examiner address whether the Veteran's stroke residuals were related directly to active service.  Having reviewed this examination report, the Board finds that it is insufficient for purposes of adjudicating the Veteran's service connection claim for residuals of a stroke.  See 38 C.F.R. § 4.2 (2015).  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his residuals of a stroke, including as due to service-connected residuals of a left ankle fracture.

With respect to the Veteran's increased rating claim for residuals of a left ankle fracture, the Board notes initially that the Veteran currently is in receipt of the maximum rating available for this disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  See 38 C.F.R. § 4.71a, DC 5271 (2015).  The Board next notes that a review of the Veteran's VBMS eFolder shows that his most recent VA examination for this disability occurred in August 2013.  The Veteran, through his wife, essentially testified at his December 2015 Board hearing that this disability had worsened since his most recent VA examination.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (finding passage of time alone, without allegation of worsening, does not warrant new examination).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in August 2013, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected residuals of a left ankle fracture.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's SMC claim, he and his wife (his caregiver) assert that he is completely helpless in his activities of daily living and requires the regular aid and attendance of another person (his wife) in order to perform them.  There is voluminous evidence currently of record as to the extent of the Veteran's significant physical decline following a stroke in 2008.  It appears that the Veteran last was examined for aid & attendance purposes in February 2009, within the first year following his stroke in June 2008.  Given the level of physical debility noted in the more recent record evidence, and given the length of time which has elapsed since his most recent aid & attendance examination in 2009, the Board finds that, on remand, he should be scheduled for appropriate examination to determine whether he is entitled to SMC based on the need for aid & attendance.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for residuals of a stroke since his service separation.  Ask him to identify all VA and non-VA clinicians who have treated him for his service-connected residuals of a left ankle fracture in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his residuals of a stroke.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran and/or his caregiver (his wife) should be asked to provide a complete medical history, if possible.  The examiner should identify any residuals of a stroke currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and statements made by the Veteran and/or his caregiver (his wife) regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a stroke, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran is aphasic and relies on his caregiver (his wife) to communicate.  The examiner also is advised that the Veteran contends that his residuals of a stroke are related to active service.

3.  Thereafter, schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected residuals of a left ankle fracture.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran and/or his caregiver (his wife) should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and statements made by the Veteran and/or his caregiver (his wife) regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected residuals of a left ankle fracture are manifested by ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  The examiner next is asked to state whether the Veteran's service-connected residuals of a left ankle fracture are manifested by ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran is aphasic and relies on his caregiver (his wife) to communicate.

4.  Thereafter, schedule the Veteran for appropriate examination to determine his need for special monthly compensation based on the need for the regular aid & attendance of another person.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran and/or his caregiver (his wife) should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and statements made by the Veteran and/or his caregiver (his wife) regarding his need for the regular aid & attendance of another person, the examiner should state whether, as a result of service-connected disability, the Veteran is bedridden (or actually required to remain in bed), unable to dress or undress himself, unable to keep himself ordinarily clean and presentable, unable to feed himself or attend to the wants of nature, or experiences incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The examiner also should state whether the Veteran needs a higher level of care or a need for personal health-care services provided on a daily basis in his home by a licensed health care professional or someone under the supervision of a licensed health care professional.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran is aphasic and relies on his caregiver (his wife) to communicate.  The examiner also is advised that the Veteran and his wife contend that his residuals of a stroke render him so helpless in his activities of daily living as to require the regular aid & attendance of another person.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


